DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification1
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1), MPEP § 608.01(o), and MPEP §2181 IV. Correction of the following is required:
The term “container,” “identifier data,”2 and “device data”3 are recited in claims 10, 16, and 21. The Examiner notes that the USPTO' Board of Patent Appeals and Interferences has recognized that the lack of antecedent basis of claim terms in the original specification as a “significant problem.” See 73 Fed. Reg. 32944 (June 10, 2008) (noting that “[o]ne significant problem faced by the Board under Rule 41.37(c)(1)(v) occurs when the language of a claim does not have direct antecedent language in the specification.").
Additionally, the Examiner notes that patent examiners have no authority to waive the provisions of a rule. See In re Goodman, 3 USPQ2d 1866, 1871 (ComrPats 1987) (noting the examiners have no authority to waive 37 C.F.R. §1.111(b)).
Because the lack of antecedent basis is currently recognized by the USPTO as a significant problem and because the Examiner has no authority to waive the provisions of a rule, correction of the noted objections to the specification under 37 C.F.R. §1.75(d)(1) is required.

Claims
Claim 17 recites “the container” and there is no express antecedent basis. Please amend language to “a container.”

Response to Arguments
Objections
The examiner cannot waive provisions to a rule. See In re Goodman, 3 USPQ2d 1866, 1871 (ComrPats 1987) (noting the examiners have no authority to waive 37 C.F.R. §1.111(b)). Applicant amended out objectionable language with new objectionable language. Applicant cited to a dictionary to substantiate request.
101
Claim 10 continues to be directed towards account activation. Specifically, a user is passing information to a financial institution in order to activate a payment account associated with a credit card. The instant claims merely automate and implement this processing traditionally performed. The additional elements of mathematical operations do not improve the computer technology. Also, the additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The processor merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Monopolistic 2FA under Step 2B
Applicant submits that “both [the] identifier data and device data [comparison] is a technical improvement to remote card activation.” Examiner disputes this material fact. Looking to the instant Id. Further, Faaborg teaches analyzing a package code and using a panoply of other authentication features in conjunction. Id. at 0024 (disclosing a list of “user device identifier,” “origin of package,” “destination of package,” “a user identifier,” or “the like.”) Simply put, Applicant is monopolistically claiming any/all means of two factor authentication (2FA) while not improving 2FA itself in any way in view of problems existing in the prior art.

Comsokey under Step 2B
Applicant cites to the authority of Cosmokey. Examiner has take note of the citations and considered arguments. For example, Applicant focuses on the fact Cosmokey’s specification at “yields higher security.” Cosmokey Sols. GMBH & Co. KG v. Duo Sec. LLC, 15 F.4th 1091, 1099, 2021 U.S. App. LEXIS 29808, *19, 2021 U.S.P.Q.2D (BNA) 1003. Applicant, however, fails focus on the specification of Patent No. 9,246,903 (hereinafter “‘903 patent”), available at O.A. Appendix; see also instant PTO-892, and the subject matter disclosed therein.
While the content of the ‘903 patent is directed towards mobile device security, the scope (i.e. the level of abstraction) is narrow. For example, the scope of ‘903 is directed towards security channels and a window. See, e.g., ‘903 at Fig. 1.

    PNG
    media_image1.png
    382
    520
    media_image1.png
    Greyscale

Figure 1 reproduced from '903 patent at Fig. 1.

Further, the ‘903 patent outlines problems existing within the art and cites to prior art whereas the instant application provides a background only enumerating business problems. Compare ‘903 at col. 1 ll. 15-45 (citing prior art as background) with instant PGPUB at 0002 (outlining business problems and not citing any prior art).
As such, the instant case is distinguished from Cosmokey and not instructive.

103
Reading Limitations of “Maps” and “Mapping” into Claim Language of “Comparing”
Applicant submits that Faaborg does “not teach or suggest an ‘identifier’ [] which (1) triggers ‘obtaining...device data [] with the mobile device.’ and (2) maps to a customer profile along with device data [to] activiat[e a payment card].” (Rm. at 14 (emphasis supplied by Examiner).) With respect to device data, Faaborg teaches “a user device identifier.” (Id. at 0024.) With respect to “maps,” this language is not in the claim. The third elements recites “comparing...[a] customer profile[....]” and there is no mention of “maps” or the element of “mapping.” See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Specifically, Applicant appears to be getting this language and operation of “mapping” or “maps” from PGPUB 0073, 0083, 0089, and 0106 & Fig. 1 Item 138 (showing mapping component; reproduced infra.).

    PNG
    media_image2.png
    352
    688
    media_image2.png
    Greyscale

Figure 2 reproduced from instant Spec. Fig. 1 (Examiner's cropping; Examiner’s Annotations).
While Applicant clearly submits “comparing” is to be equated with “mapping,” Examiner disagrees with this conclusion. Compare instant PGPUB at Claims 10 (originally filed), 17 (same) with 0106 (discussing mapping with hashes for example). 
As such, Carpenter teaches as it matches credential information along with user information. Lastly, arguments by Applicant focus only on para. 0046-0049 of Carpenter and the focus of their discussion is on Faaborg (Rm. at 14 (citing Faaborg at 0003, 00015, and 0022)). See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to device data, this is broad language that is monopolistic and at a high level. See Section Claim Construction infra.


Claim Construction
Claim Language
Evidence
BRI
device data
Rm at 9 (citing instant Spec. at 0022, 0025). Para. 0022 discloses “primary” and “secondary” types of “contextual information.” (Spec. at 0022.) The Spec. provides five (5) bullet points. 
Examiner notes that Applicant in Rm. pointed to 0025 for support. But this does not appear to provide aid to defining device data. 
Examiner notes, cutting in favor of a broader definition, is instant claim 33 which recites “state data”. 
Put another way, the genus of the independent claim is at a high level than the species of claim 32; see also instant claims 38-39. But see Spec at Claims 1-20 (originally filed) (finding no language of device data as part of Spec.).
data associated with a device 
identifier data
Rm. at 9 (citing instant Spec. 0077). 0077 does not appear to be of much aid. Examiner is looking at the claims as a whole and the surrounding language (e.g. surfaces). As such, 0017 is of aid.
unique value


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-11, 14-15,17, 20-21, 25, 27-28, and 30-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 10-11, 14-15,17, 20-21, 25, 27-28,30-39 are directed to a method, a system, and a product. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed towards account activation, see Examiner Interview Summary Record (02/01/2021), see also instant PGPUB at 0002 (discussing activation of card), which is an abstract idea of organizing human activity. Claims recite “receiving...identifier data electronically read from an identifier, wherein the identifier is located on one or more surfaces of a container used to deliver a physical card to the user, and wherein the identifier data is [] read [by the user]; comparing...a plurality of customer profiles of customers of the PPS with the identifier data and the [other] data; determining...that the identifier data and [other] data correspond to a customer profile of the user; and causing...automatic activation of the physical card...used in transactions by the user” which are grouped within the “certain methods of organizing human activity.” The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a fundamental economic practice. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as “sensor associated with the mobile device, PPS, the mobile device, the device data” merely uses a computer as a tool to perform an abstract idea. Specifically, the “sensor associated with the mobile device, PPS, the mobile device, the device data” performs the steps or functions of “receiving...identifier data electronically read from an identifier, wherein the identifier is located on one or more surfaces of a container used to deliver a physical card to the user, and wherein the identifier data is [] read [by the user]; comparing...a plurality of customer profiles of customers of the PPS with the identifier data and the [other] data; determining...that the identifier data and [other] data correspond to a customer profile of the user; and causing...automatic activation of the physical card...used in transactions by the user” as a tool to implement the abstract idea. 
	Further, Examiner is relying on PEG 2019’s monopolize the exception guidelines based on the appropriate construction of the additional elements. That is, the device data is at a high level and fails to link technical aspects or improvements of data associated with the device to the device itself. Put another way, the additional element monopolizes the exception since it recited at a high level.  
Term
BRI
Device data
Data associated with a device


This does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The operations do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “receiving...identifier data electronically read from an identifier, wherein the identifier is located on one or more surfaces of a container used to deliver a physical card to the user, and wherein the identifier data is [] read [by the user]; comparing...a plurality of customer profiles of customers of the PPS with the identifier data and the [other] data; determining...that the identifier data and [other] data correspond to a customer profile of the user; and causing...automatic activation of the physical card...used in transactions by the user” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of organizing human activity. As discussed above, taking the claim elements separately, the “sensor associated with the mobile device, PPS, the mobile device, the device data” performs the steps or functions of “receiving...identifier data electronically read from an identifier, wherein the identifier is located on one or more surfaces of a container used to deliver a physical card to the user, and wherein the identifier data is [] read [by the user]; comparing...a plurality of customer profiles of customers of the PPS with the identifier data and the [other] data; determining...that the identifier data and [other] data correspond to a customer profile of the user; and causing...automatic activation of the physical card...used in transactions by the user”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims further describe the abstract idea of organizing human activity. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Claims 11, 28, and 30 limit the identifier (which is a unique value) to QR codes, tags, and the like. These items only serve to automate and implement the abstract idea of card activation with a unique value. Claims 14 and 32 recite applications which do not serve to link technical aspect with the abstract idea. Claim 15, like claim 11, only serves to obfuscate the data. Claim 20 recites a “signature” which is not computer technology. Claim 25 merely activates the card. Claim 27 recites a virtual wallet which is used in a transaction. This does not improve technology.
Therefore, the dependent claims are also not patent eligible. Claim 31 recites card design. Claims 33 and 34 utilizes monopolistic language of “state” which serves to own any or all means of activating a card with a mobile device. Claim 35 recites physical characteristics of the mobile device; however, these characteristics do not improvement computer technology and are recited as a high level. That is, they do not explain how the improvement occurs. Claim 36 recites an account which chains of the abstract idea of card activation. Claim 37 ostensibly limits claim 36. Examiner submits, as a matter of law, the data is merely data that conveys information to a human reader, see MPEP 2111 (discussing nonfunctional descriptive material). Alternatively, or jointly, claim 37 fails to improvement computer technology as the language is at a high level. Claim 38 further describe the additional element of “device data.” Claim 39 further describes data associated with a location. This does not improve technology as this it recited at a high level.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-14, 16-19, 21, 23, 25-26, 28-29, 32-39 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Carpenter et al. (US20160063484A1) (“Carpenter”) in view of Faaborg et al. (US20150120529A1).
Regarding claims 10, 17, and 21 Carpenter teaches:
receiving, at a payment processing system (PPS) (Fig. 1 Item 152, Fig. 6A Item 150) (FSP Server) and from a mobile device associated with a user (Fig. 1 Item 110; 0044) (Customer Device), identifier data electronically read from [the card] (Fig. 4 Item 408-412; 0046-0048) 
and wherein the identifier data is electronically read via a sensor associated with the mobile device (Fig. 4 Item 408-412; 0046-0048);
responsive to receiving the identifier data (0049-0050 “card information”)...
comparing...a plurality of customer profiles of customers of the PPS (0066 “one or more FPS 150 accounts stored in the database”) (Note: There is more than one account in the database)...
[determining whether data] correspond[s] to a customer profile of the user; and (0050 (disclosing database with customer credentials) 
(Note: Carpenter teaches matching credential data within a database and therefore meets this limitation. Examiner is taking “customer profile” as “data structure within a database for a customer”.)
Note:
The language of “customer profile” can be found in PGPUB (0073 (“customer profile data-structure”), 0076, 0089 (“determine a user [with] customer profile”), 0090, 0093-0094 (discussing crypto and bloom filters), 0106 (discussing hash with profile), 0108-0110 (discussing bloom filters), 0113 (discussing crypto), 0114 (comparing data), 0120-0121 (matching data). Under BRI, the Examiner will not import limitations (e.g., crypto methods such as hashing, decrypting, filtering). 
The Examiner is taking “customer profile” as “data structure within a database for a customer.” This is in light of all evidence enumerated above; however, Examiner is giving 0073 the most weight amongst all weights when balancing. 0073 discloses a database and data structure. If Applicant disagrees with Examiner’s affirmative construction, the prima facie device is a procedural tool that shifts onus onto Applicant pursuant to §132. That is, in order to shift the onus back to Examiner, Applicant must engage in an affirmative construction if Applicant disagrees with the constructive conclusion.
(end.)
causing, by the PPS, automatic activation of the physical card (Fig. 6A Item 210; 0066) so that the physical card is usable in transactions by the user (0002).
Carpenter does not teach:
an identifier, wherein the identifier is located on one or more surfaces of a container used to deliver a physical card to the user...
obtaining...from the mobile device, device data associated with the mobile device;
determining...that the identifier data and device data...
Faaborg teaches:
an identifier, wherein the identifier is located on one or more surfaces of a container (0022 “code may located on a delivery package”) used to deliver a physical card to the user (Fig. 3 Item 310; 0022 “a package for delivery”)...
(Note: Examiner submits that Applicant contemplates multiple embodiments in PGPUB (0044) for delivery. As such, Examiner is taking the language as broad and not importing limitations in the claim, see MPEP 2111.)
obtaining...from the mobile device, device data associated with the mobile device (0024 “extracting a user device identifier”);
determining...that the identifier data and device data (0024 “[a]nalyzing a package identifier code may include...a user device identifier”)...

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to substitute the optical code recognition of Carpenter, or in general the image of the picture taken, with the codes of Faaborg such as a QR code in order to standardize communication with an electronic device since data is in “machine readable code.” (Faaborg at 0015.)
Additionally, it would have been obvious to a POSITA gather device information, location information, or any other type of information, along with account information, in order to verify a user and ensure that person is who they say they are. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Regarding claim 11 Faaborg teaches:
wherein the identifier comprises at least one of an image, a barcode, a Quick Response (QR) code, a radio frequency identifier (RFID) tag, or a unique pattern of shapes (0022).

Regarding claim 14 Carpenter teaches:
wherein the identifier data is received at the PPS from via a mobile application executing on the mobile device (Fig. 2 Item 252, Fig. 4 Item 402; 0044).
Examiner submits Carpenter is sufficient in terms of art given the use of the disjunctive and the like (i.e. “or” and “at least one”). This language raises a question as to the limiting effect given the optional language in a method claim under BRI. (MPEP 2111 (citing Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)).)

Regarding claim 25 Carpenter teaches:
wherein causing the automatic activation of the physical card comprises (0002), modifying, by the PPS, a status of the physical card in a data store (Fig. 6A Item 370; 0042) maintained by the PPS to be in an active state (0051 “updating database 370 to indicate that account card 130 is authorized to perform transactions[.]”).

Regarding claim 28 Faaborg teaches:
wherein the identifier comprises at least one of an image, a barcode, a Quick Response (QR) code, a radio frequency identifier (RFID) tag, or a unique pattern of shapes (0022).

Regarding claim 32 Carpenter teaches:
The method as claim 14 recites, wherein the mobile application comprises a payment application provided by the PPS (0044 (discussing downloading)).

Examiner submits that Carpenter is sufficient is terms of art as it discloses all elements for claim 32 (i.e., “provided” and “by the PPS”). Relying on MPEP 2143 (citing Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009)), a POSITA a person of ordinary creativity. As a matter of common sense, it is obvious to download from the FSP as it is the FSP’s application. Carpenter at 0044 (“FSP app”).

Regarding claim 33 Carpenter teaches:
wherein the device data comprises state data associated with a state of the mobile application or a state of the mobile device (0024).

Regarding claim 34 Carpenter teaches user credentials such as username/password for a login. Carpenter however does not teach user device identifiers for verification/authentication. Faaborg remedies the deficiencies of Carpenter as it discloses at least a “user device identifier.” (Faaborg at 0024.) All that remains is “initial state data” when a payment instrument is requested.
Taking Carpenter and Faaborg as a whole, Examiner submits that the remaining language is taught as a matter of common sense since a POSITA is a person skilled with ordinary creativity. (MPEP 2143 (citing Perfect Web Tech).) For example, it is well known that login credentials such as username/password typically (if not always) require registration. 
During user registration, it would have been obvious to substitute the unique identifiers of username/password, which are items held in a user’s memory/mind, and substitute the unique identifier associated with a user phone, which is an item held in a person’s hand, in order to provide future authentication since both are unique identifiers. Examiner notes no unexpected results.
Examiner notes that Carpenter discloses that the “[c]ustomer device 110 may prompt customer 120 to create a new account (for example, when the [] app was just installed)[.]” This implies that the customer may already have a preregistered account. Id. at 0045 (emphasis added); see also Id. at 0002 (discussing card registeration). As to the subsidiary facts, this is “implicit” disclosure as to preregistration. (MPEP 2112.)

Regarding claim 35 Faaborg teaches:
wherein the state data comprises one or more of a signal measurement, a hardware or software configuration characteristic, a device profile, a device fingerprint, a timing parameter, or a radiated performance characteristic (0024).

Regarding claim 36 Carpenter teaches:
The method as claim 10 recites, wherein the customer profile of the user comprises profile data stored in a customer profile data structure (0050 (disclosing database with customer credentials); see also 0045 (outlining credentials)).

Regarding claim 37 Carpenter teaches:
wherein the customer profile data structure stores (0050)...
Carpenter does not teach:
one or more of a transaction history of the user, one or more interactions of the user with the mobile device, device configuration, one or more encryption and decryption keys, one or more error logs, application configuration information, or location history.
Faaborg teaches:
one or more of a transaction history of the user, one or more interactions of the user with the mobile device, device configuration, one or more encryption and decryption keys, one or more error logs, application configuration information, or location history (0024).

Regarding claim 38 Faaborg teaches:
wherein the PPS obtaining the device data is further responsive to a request by the PPS received by the mobile device (Fig. 3 Item 330; 0025 (disclosing “requested” authentication after code).

Regarding claim 39 Carpenter teaches:
wherein the device data (0050)...
Carpenter does not teach:
associated with a location of the mobile device at or around a time of the identifier data is received.
Faaborg teaches:
associated with a location of the mobile device at or around a time of the identifier data is received (0024).

Claims 15, 27, and 30 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Carpenter and Faaborg in view of US20160012465A1 Sharp.
Regarding claim 15 Faaborg teaches:
the identifier data or the device data (0022, 0024)
Neither Carpenter nor Faaborg teach:
is encrypted and the method further comprising decrypting, by the PPS, the data.
Sharp teaches a system with “encryption/decryption tactics” (Id. at 0691.) The Mobile device is part of the system therein along with the kiosk. (Id. at 0690.) Each of the components of the system are able to perform encryption/decryption. (Id. at 0691.)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Carpenter or Faaborg with the teachings of Sharp in order to protect sensitive user information (e.g. credit card number) being transferred.

Regarding claim 27 Carpenter teaches:
wherein the...card (0002) 
Neither Carpenter nor Faaborg teach:
is immediately useable in a virtual wallet associated with the mobile device.
Sharp teaches:
is immediately useable in a virtual wallet associated with the mobile device (Sharp 0087 (discussing redemption information), 0180 (“redemption options may be immediately utilized by customer [91] in electronic form”)).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Carpenter-Faaborg with the electronic payment form of Sharp in order to allow users to have immediate access to payment options.
Additionally, it is obvious to automate a manual activity. (MPEP 2144.04.) That is, it is obvious to take a physical card, which is nothing more than payment instrument with an account number, and make a virtual representation.

Regarding claim 30 Faaborg teaches:
on the one or more surfaces of the container (0022 “code may located on a delivery package”).
Neither Carpenter nor Faaborg teach:
comprising: causing, by the PPS, the identifier to be printed
Sharp teaches:
comprising: causing, by the PPS, the identifier to be printed (Fig. 14 Items 98, 104; 0177 (“printing means”, 0797, 0798, 0807)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teaching of Carpenter-Faaborg with the printing of an ID in sharp in order to make a physical custom card.

Claims 20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Carpenter and Faaborg in view of US20130185208A1 Aaron.
Regarding claim 20 Faaborg teaches:
wherein the identifier (0022)
Neither Carpenter nor Faaborg teach:
comprises a representation of a signature submitted by the user.
Aaron teaches:
comprises a representation of a signature submitted by the user (Fig. 15; 0110).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Carpenter-Faaborg, for example the signature area found in Carpenter Fig. 6B, with the signature of Aaron in order to authenticate a user.

Claims 31 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Carpenter and Faaborg in view of US20150371219A1 Ljujic.
Regarding claim 31 Faaborg teaches:
wherein the identifier (0022) 
Neither Carpenter nor Faaborg teach:
receiving, by the PPS and from the mobile device, an image and a request that the image be associated with the customer profile,
is based at least in part on the image...
Ljujic teaches:
receiving, by the PPS (0087 “server 300 then stores the image”) and from the mobile device (0057 “mobile device”), an image (0151 “upload an image”) and a request that the image be associated with the account of the user (0160 “Once the user has finished editing....[the image is] to be stored in memory associated with the user account.”),
is based at least in part on the image (0174 “QR code...printed on the card”; see also 0145-0159 (image design)). (Note: The QR code and the like may be “embedded” during the design process “following the approval of the image/video phase.” Id. at 0174. )

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combine teachings of Carpenter-Faaborg with the card design of Ljujic in order to for a customer to have a custom card.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US10681133 (directed towards RFID tracking system)
US20040140897A1 (disclosing RFIDs affixed to objects)
US20080218356A1 (disclosing RFIDs in parcels) 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS G KERITSIS/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                              


    
        
            
        
            
        
            
    

    
        1 Remarks (04/28/2021) are herein referred to as “Rm.”
        2 Applicant submits support can be found in para. 0077 of the Spec. (Rm. at 9.)
        3 Applicant submits that support can be found in para. 0022 and 0025 of the Spec. (Rm. at 9.)